Exhibit 10.2

             
 
  Your Name:                       Total No. of Shares Covered by the Option:  
 
 
           

PRG-SCHULTZ NON-QUALIFIED STOCK OPTION AGREEMENT
FOR EMPLOYEES
PRG-SCHULTZ INTERNATIONAL, INC. (“PRG-SCHULTZ”) is pleased to grant to the
person signing below (“you” or “Participant”) the nonqualified stock option
described below under the PRG-Schultz 2008 Equity Incentive Plan (the “Plan”).
For tax law purposes, this Option shall be treated as a Non-Qualified Stock
Option. This Option is not intended to be and shall not be treated as an
Incentive Stock Option for tax law purposes.

     
Grant Date:
  [                                        ], 20___
Exercise Price per Share:
  $[                    ]
Option Expiration Date:
  [                                        ], 20___
Number of Shares of Common Stock:
                                           (the “Shares”)

Vesting Schedule: Subject to the Plan and this Agreement, this Option may be
exercised in whole or in part in accordance with the following schedule,
provided you remain continuously employed with PRG-Schultz from the Grant Date
until such time(s):

          Cumulative Number of Shares On and after   Purchasable Upon Exercise
of Option
[                    ], 20___
  1/3 of the Shares (rounded down to the nearest whole share)  
[                    ], 20___
  2/3 of the Shares (rounded down to the nearest whole share)  
[                    ], 20___
  100% of the Shares

The Additional Terms and Conditions and the Plan described below are
incorporated in this Agreement by reference and contain important information
about your Option. Copies of all of the documents set forth below are being
provided to you concurrently with this Stock Option Agreement. Please review
them carefully and contact PRG-Schultz Human Resources if you have any
questions.
Additional Terms and Conditions describes how to exercise your Option, what
happens if you cease to remain employed with PRG-Schultz before you exercise
your Option, and where to send notices;
The Plan contains the detailed terms that govern your Option. If anything in
this Stock Option Agreement or the other attachments is inconsistent with the
Plan, the terms of the Plan, as amended from time to time, will control; all
terms used herein that are not defined herein but that are defined in the Plan
have the same meaning given them in the Plan;
Plan Prospectus; and
[___] Annual Report on Form 10-K of PRG-Schultz for the Year Ended December 31,
20___.
Please sign in the space provided below to show that you accept the Option on
these terms, keep a copy of this Agreement for your records, and return both
originals to PRG-Schultz Human Resources.

 



--------------------------------------------------------------------------------



 



                      Participant:           PRG-SCHULTZ INTERNATIONAL, INC.    
 
                   
 
          By:                          
Print Your Name:
          Name:   Jennifer Moore    
 
                    Your Residence Address:       Its:   Senior Vice President,
Human Resources    
 
                                     
 
                                     

ADDITIONAL TERMS AND CONDITIONS OF YOUR OPTION
HOW TO EXERCISE YOUR OPTION.

•   This Option must be exercised for whole shares only and in increments of at
least 100 shares per exercise or, if less, all of the remaining shares to which
the Option is subject.   •   The Plan is administered on behalf of the Committee
by the Plan administrator. The Plan administrator is responsible for assisting
you in the exercise of your Option and maintaining the records of the Plan. If
you have questions about your Option, how you go about exercising the vested
portion of your Option or how the Plan works, please contact the Plan
administrator at Plan.Administrator@prgx.com or (770) 779-3037.   •   The
exercise date of your Option is the date of delivery to the Plan administrator
of your notice of exercise. The notice must be accompanied by payment of the
Option price and any applicable tax withholding in full. You may pay the Option
price and any applicable tax withholding (i) in cash, (ii) by certified or bank
cashier’s check, or (iii) by such other medium of payment as the Plan
administrator in his sole discretion may permit. You will need to contact the
Plan administrator before you exercise your Option to determine the amount of
any required tax withholding.   •   Except as provided herein and in the Plan,
this Option is non-transferable. This Option may be transferred by will or the
laws of descent and distribution and, notwithstanding the foregoing, during the
Participant’s lifetime may be transferred by the Participant to any of the
Participant’s “family members” (as such term is defined in the general
instructions to the Form S-8 Registration Statement under the Securities Act of
1933). Any such transfer will be permitted only if (i) the Participant does not
receive any consideration for the transfer and (ii) the Plan administrator
expressly approves the transfer. Any transferee to whom this Option is
transferred shall be bound by the same terms and conditions, including with
respect to vesting, that govern the Option in the hands of the Participant;
provided, however, that the transferee may not transfer this Option except by
will or the laws of descent and distribution. No right or interest of the
Participant or any transferee in this Option shall be subject to any lien,
obligation or liability of the Participant or any transferee.

EFFECT OF TERMINATION OF EMPLOYMENT. All of your unvested Options will terminate
immediately upon the termination of your employment for any reason.

1.   Termination of Employment Due to Death or Disability. If your employment
with PRG-Schultz terminates by reason of your death or Disability (see below for
definition), you (or your estate) may exercise the vested portion of your Option
at any time within the earlier of (a) the one-year anniversary of the date of
termination of your employment by reason of your death or Disability or (b) the
Option Expiration Date. After such earlier date, any remaining unexercised
portion of your vested Option shall terminate.

2.   Termination of Employment Due to Retirement. If your employment with
PRG-Schultz terminates by reason of your Retirement (see below for definition),
you may exercise the vested portion of your Option at any time within the
earlier of (a) the one-year anniversary of the date of termination of your
employment by reason of your Retirement or (b) the Option Expiration Date. After
such earlier date, any remaining unexercised portion of your vested Option shall
terminate.

3.   Other Termination of Employment. If your employment with PRG-Schultz
terminates for any reason other than your death, Disability or Retirement,
unless your employment is terminated for Cause (as defined below), you will

 



--------------------------------------------------------------------------------



 



    have the right, within the earlier of (a) the 90th day after the date of
termination of your employment or (b) the Option Expiration Date, to exercise
any vested portion of your Option. After such earlier date, any remaining
unexercised portion of your vested Option shall terminate. If your employment is
terminated for Cause, both the vested and unvested portion of your Option will
terminate on notice of termination of your employment for Cause.

4.   Employment. For purposes of this Agreement, employment with any Affiliate
of PRG-Schultz will be considered employment with PRG-Schultz.

5.   Definitions.       “Cause” has the same definition as under the Plan.      
“Disability” means your inability to perform the essential functions of your
job, with or without reasonable accommodation, for a period of 90 days in the
aggregate in any rolling 180-day period.       “Retirement” means your
retirement from PRG-Schultz on or after age 65.

CHANGE IN CONTROL. Upon a “Change in Control,” as such term is defined in the
Plan, all of your unvested Options shall immediately vest and become
exercisable, provided you have remained in continuous employment with
PRG-Schultz from the Grant Date until the time of the Change in Control.
NOTICES. All notices pursuant to this Agreement will be in writing and either
(i) delivered by hand, (ii) mailed by United States certified mail, return
receipt requested, postage prepaid, or (iii) sent by an internationally
recognized courier which maintains evidence of delivery and receipt. All notices
or other communications will be directed to the following addresses (or to such
other addresses as either of us may designate by notice to the other):

         
 
  To PRG-Schultz:   PRG-Schultz International, Inc.
 
      600 Galleria Parkway, Suite 100
 
      Atlanta, GA 30339-8426
 
      Attention: Senior Vice President, Human Resources
 
       
 
  To you:   The address set forth on page 1

MISCELLANEOUS. The Participant has received a copy of the Plan, has read and
understands the terms of the Plan and this Agreement, and agrees to be bound by
their terms and conditions. Failure by you or PRG-Schultz at any time or times
to require performance by the other of any provisions in this Agreement will not
affect the right to enforce those provisions. Any waiver by you or PRG-Schultz
of any condition or the breach of any term or provision in this Agreement,
whether by conduct or otherwise, in any one or more instances, shall apply only
to that instance and will not be deemed to waive conditions or breaches in the
future. If any court of competent jurisdiction holds that any term or provision
of this Agreement is invalid or unenforceable, the remaining terms and
provisions will continue in full force and effect, and this Agreement shall be
deemed to be amended automatically to exclude the offending provision. This
Agreement may be executed in multiple copies and each executed copy shall be an
original of this Agreement. This Agreement shall be subject to and governed by
the laws of the State of Georgia. No change or modification of this Agreement
shall be valid unless it is in writing and signed by the party against which
enforcement is sought. This Agreement shall be binding upon, and inure to the
benefit of, the permitted successors, assigns, heirs, executors and legal
representatives of the parties hereto. The headings of each Section of this
Agreement are for convenience only. This Agreement contains the entire Agreement
of the parties hereto and no representation, inducement, promise, or agreement
or otherwise between the parties not embodied herein shall be of any force or
effect, and no party will be liable or bound in any manner for any warranty,
representation, or covenant except as specifically set forth herein.

 